Citation Nr: 0501156	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine with residual thoracic back 
strain and degenerative disc narrowing, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1976 and from March 1981 to September 1984.  He has 
unverified service from June 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which increased the veteran's disability rating 
to 40 percent, effective April 11, 2000, the date of his 
claim.

In February 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.

The Board notes that in his August 2001 notice of 
disagreement, the veteran opted to appeal both his cervical 
spine claim and a claim for an increased rating for a left 
ankle sprain.  However, in a February 2003 written statement, 
the veteran expressly withdrew his left ankle claim.  The 
Board, therefore, will confine this decision to the issue as 
set forth above.

In July 2003, the Board remanded this claim for further 
evidentiary development.  As this development is now 
complete, it has now been returned to the Board.


FINDINGS OF FACT

1.  Since April 11, 2000, and under the rating criteria in 
effect prior to September 23, 2002, the veteran's cervical 
spine disability results in no more than severe symptoms of 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

2.  Since September 23, 2002, the veteran's cervical spine 
disability does not result in incapacitating episodes having 
a total duration of at least six weeks during the past year; 
and while he experiences moderate limitation of motion of the 
cervical spine, any neurological impairment of the lower 
radicular group is no more than mild.

3.  Since September 26, 2003, the veteran's cervical spine 
disability has not resulted in incapacitating episodes having 
a total duration of at least six weeks during the past year 
and there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for 
traumatic arthritis of the cervical spine with residual 
thoracic back strain and degenerative disc narrowing have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5292, 5293 (2002), effective prior to 
September 23, 2002; Diagnostic Codes 5292, 5293 (2003), 
effective as of September 23, 2002; Diagnostic Codes 5242, 
5243 (2004), effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment 
v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  The final rule 
implementing the VCAA was published on August 29, 2001, see 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and is codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date.

In this case, VA's duties under VCAA have been fulfilled to 
the extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In a February 2004 letter, VA informed the 
veteran of what evidence was needed pertinent to an 
appropriate rating for his cervical spine disability.  In 
that letter, the veteran was informed as to his and VA's 
respective duties.  The veteran was also provided direction 
as to submitting to the RO any additional information that he 
had in his possession.  This satisfies the provisions of 
38 C.F.R. § 3.159(b)(1). 

Finally, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  VA outpatient 
treatment records have been obtained.  The veteran was also 
afforded three VA examinations, and he provided personal 
testimony in a hearing at the RO in February 2003.  There is 
no indication that additional relevant records are 
outstanding.  The veteran has identified no additional VA or 
private medical records, which would need to be obtained for 
a fair disposition of this appeal.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required. 

Recently, the United States Court of Appeals for Veteran 
Claims (Court or CAVC) has provided guidance on the timing 
and content of a VCAA notice.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court discussed, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed a claim in April 
2000, the rating decision was issued in August 2000, and VCAA 
notice was issued in February 2004.

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
First, the rating decision was issued prior to the passage of 
the VCAA.  Therefore, it is impossible for the veteran to 
have been provided with a VCAA notice prior to the rating 
decision on appeal.  Second, the veteran was adequately 
furnished with the type of notice required by VCAA and has 
had an opportunity to identify evidence and submit evidence.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
these two issues.  The RO's subsequent actions and notice to 
the veteran effectively cured any VCAA notice defect.  See 
Pelegrini, supra.  The veteran was informed of the evidence 
necessary to substantiate his claims.  The  provisions of 
VCAA have been substantially complied with and no useful 
purpose would be served by delaying appellate review of this 
claim for further notice of VCAA.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Evidence

In July 2000, the veteran underwent a VA spine examination.  
The veteran complained of daily pain in his cervical spine 
since 1977.  He had always taken medication for the traumatic 
arthritis in his cervical spine.  The pain had worsened and 
interfered with his daily activities.  It radiated down the 
left upper extremity with tingling and numbness for a year 
and a half.  He also complained of increased pain in the 
cervical spine with any sudden movement or strenuous 
activity.  The veteran experienced more pain in cold or damp 
weather.  The veteran also reported daily pain in his 
thoracic spine.  He had increased pain on any prolonged 
standing or walking.

On examination, active and passive range of motion of the 
cervical spine revealed forward flexion to 10 degrees, 
extension to 5 degrees, right lateral flexion to 10 degrees, 
left lateral flexion to 5 degrees, right rotation to 
15 degrees, and left rotation to 10 degrees.  Pain, visibly 
manifested, began at 15 degrees of flexion and ended at 
10 degrees.  Pain also began at 10 degrees of extension and 
ended at 5 degrees.  On acute flare-ups of pain, there was 
probably 50 percent less range of motion of the cervical 
spine.  There was mild to moderate paravertebral muscle spasm 
involving the cervical spine.  There was neurological 
abnormality involving the cervical spine.  Deep tendon 
reflexes were depressed in the left upper extremity.  Pin 
prick and vibratory sensations were depressed in the left 
upper extremity.

Examination of the thoracic spine showed marked paravertebral 
muscle spasm.  There was scoliosis involving the entire 
thoracic spine.  Further examination revealed that there was 
no motion involving the thoracic spine, since the thoracic 
spine was normally one solid bone.

X-rays of the cervical spine showed traumatic arthritis 
involving the cervical spine associated with herniated disc 
disease and degenerative arthritis at C5-C6 (cervical 
vertebrae) and C6-C7 with limitation of motion of the 
cervical spine by magnetic resonance imaging (MRI).  
Degenerative disc narrowing was also shown in the cervical 
spine.

In July 2002, the veteran underwent a VA general medical 
examination.  The veteran indicated that his pain had 
worsened.  It was constant and severe to very severe in 
nature.  There were no signs of this constant pain during the 
examination.  Flare-ups occurred at least four to five times 
per month with very severe to agonizing pain.  Pain was 
usually relieved with conservative measures and rest.  Pain 
radiated to his lower back.  He had increased stiffness and 
lack of endurance.  The veteran reported that any activity 
worsened his pain.  He used neck collars daily and denied any 
surgeries.  He stated he had not worked since January 2002 
because of all his disabilities.

On examination, the veteran was not in acute distress.  
During the examination, any time the examiner touched the 
veteran, he jumped in pain.  The examiner believed this was 
because of his anxiety.  There were no signs of pain or 
limping with ambulation.  There was some tenderness to deep 
palpation on the posterior aspect of the neck, although no 
muscle spasms were felt.  He complained of pain with forward 
flexion of the neck.  It started between 0 and 30 degrees.  
On extension, the veteran started having pain from 0 to 
30 degrees.  Due to the veteran's reaction to the touch of 
the examiner, he opined that the veteran was overreacting to 
the examination, but not to pain.  Lateral flexion was to 
30 degrees, bilaterally, with pain from 0 to 30 degrees.  
Rotation was to 30 degrees with pain.  Objective observation 
of the veteran while the examiner spoke to him showed the 
veteran appeared to not be in pain.  Reflexes in the upper 
extremities were 2/4.  Strength was normal bilaterally.

X-rays of the cervical spine showed extensive degenerative 
changes involving the cervical spine.  There were no 
significant interval changes since the June 2000 x-rays.  An 
MRI of the cervical spine showed multilevel spinal canal 
stenosis due to facet joint arthropathy and posterolateral 
osteophytes, with diffuse bulging of the disc of a mild 
degree at C4-5 and a moderate degree at C5-6 and C6-7, with 
marked bilateral neural foraminal narrowing.  There was no 
cord compression or myelomalacia.  The final diagnosis was 
traumatic chronic neck strain secondary to degenerative disc 
disease of C5, C6 and C7 and mild to moderate spinal canal 
stenosis, not changed since two years ago, found, with no 
evidence of cervical radiculopathy.

In February 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference 
hearing.  The veteran's representative pointed out that the 
July 2000 VA examination report showed the veteran 
experiencing more pain than the July 2002 VA examination 
report.  The veteran testified that currently, he had a lot 
of pain in his neck and back.  His arm went numb and locked 
up on him at times.  The medication he took did not help 
much.  He experienced headaches and muscles spasms.  He used 
a transcutaneous electrical nerve stimulation (TENS) unit 
constantly.  He had previously worked for the federal 
government doing supply-type work but was removed because of 
his medical condition.  He got his job back through 
rehabilitation, but he now did casework.  He complained of 
daily muscle spasms in his back.  The veteran indicated that 
the pain in his arm was a radiating, burning sensation where 
his hand locked, and it felt like it went dead.  He ended up 
having to pry his fingers apart.  In his prior employment, 
the veteran exhausted all of his sick and annual leave 
because of his back and neck.  In addition to a TENS unit, 
the veteran used a neck collar and waist belt daily.  The 
veteran was right handed and most of his numbness occurred in 
his left arm.  The veteran felt that the examination he 
received in July 2002 did not accurately represent his 
present condition.

In February 2004, the veteran underwent VA examination.  The 
veteran's claims file and VA medical records were reviewed 
extensively.  Based on the veteran's statements and a review 
of the claims file, the examiner opined that almost all of 
the veteran's complaints about his neck stemmed from a post-
service motor vehicle accident.  Over the years, his 
condition got worse.  He complained of pain to his neck that 
was associated with muscle spasm.  The pain also affected his 
upper and lower back.  When he had the pain, it was constant 
and very severe with associated flare-ups, either spontaneous 
or related to activities.  Flare-ups caused the worst 
possible pain and usually lasted all day long.  Pain radiated 
to the anterior part of his chest, shoulder blades, right 
hand, and upper and lower back.  He also indicated that the 
pain radiated to his lower extremities and his ankle, 
although the examiner pointed out that there was no 
anatomical connection.  He complained of stiffness, fatigue, 
and lack of endurance.  Prolonged sitting and walking 
worsened his condition.  He stated that he used a neck collar 
every day.  He denied any surgery on his neck or back.  He 
stated that he was fired two weeks earlier because of his 
back injuries.  The veteran indicated that he did not have 
any periods of incapacitation due to his neck or back 
condition.  He stated that he needed the job, and he had to 
work, so he had no periods of incapacitation for which he 
required bed rest.

On examination, the veteran was not in any apparent distress.  
He came to the examination walking, with no signs of pain or 
limping with ambulation.  The veteran, who was obese, showed 
obvious symptoms of Waddell signs of pain mostly to his lower 
back and upper back examination.  He did not have the signs 
in the examination of his neck.  The examiner attributed 
these positive signs to the overreaction of the veteran to 
pain that had no anatomical connection to his neck.  He had 
some signs of bilateral weakness of lower extremities.  
Forward flexion of the neck was limited to 20 degrees with 
increased pain.  There were obvious signs of pain on 
extension, which was limited to 20 degrees.  Lateral flexion 
was to 20 degrees with increased pain that started at 
20 degrees and ended at 30 degrees.  Rotation was limited 
only to 30 degrees with increased pain.  There were obvious 
signs of fatigability on repetitive motion of the neck 
flexion.  The examiner estimated that during acute flare-ups, 
there was about a 40 percent decrease of flexion.  He based 
his estimation on the x-ray and MRI reports and this physical 
examination.  During flare-ups, there would also be moderate 
to severe functional impairment.  During periods without 
flare-ups, there was mild to moderate functional impairment.  
There was no evidence of weakness or any incoordination.  
There was no functional impairment in the upper extremities 
or his lower extremities.

There was no muscle atrophy or gross sensory deficit in the 
upper extremities.  The reflexes in the upper extremity on 
the right were about 3/4 and on the left were about 1/4.  
There were some signs of mild radiculopathy to the left upper 
extremity due to the veteran's neck.  Strength of the upper 
extremities was normal.

Examination of the lower back revealed no muscle spasm and 
only mild tenderness to deep palpation.  Forward flexion was 
to 90 degrees with mild pain starting at 70 degrees.  
Extension was to 30 degrees with pain starting at 10 degrees.  
Lateral flexion bilaterally was to 30 degrees, with pain 
beginning at 20 degrees.  Rotation was limited to 30 degrees 
with pain at 30 degrees.  There were signs that the veteran 
was overreacting to the physical examination of his lower 
back, not his neck.  The examiner opined that the veteran 
suffered from fibromyalgia because he complained of pain in 
areas of the body that he associated with his neck 
disability, but which the examiner stated had no anatomical 
relation to the neck.  There was no fatigability in the 
veteran's lower back.  The examiner did not think there would 
be changes in motion or flexion during flare-ups.  There was 
no functional impairment due to the veteran's lower back 
condition.

X-rays of the cervical spine showed degenerative changes, 
including marked narrowing of C5, C6, and C7 intervertebral 
disc spaces with a trend toward reversal of the normal 
curvature of the cervical spine as expanse of the change.  X-
rays of the lumbosacral spine showed very minimal 
degenerative changes.  An MRI of the cervical spine showed 
cervical spondylolysis and a focal central disc osteophyte 
complex markedly deforming the cord at C6-7, broad central 
disc protrusion markedly compression the cord at C5-6, and 
cervical spondylolysis with left paracentral disc protrusion 
markedly deforming the cord at C4-5.

The diagnoses were symptomatic chronic neck strain, secondary 
to severe degenerative disc disease of the cervical spine at 
the level of C5-6, C6-7, and C4-5, with secondary defamation 
of the spinal cord and evidence of episodic cervical 
radiculopathy to the left arm, chronic thoracic sprain, most 
likely due to mechanical upper back pain, not secondary to 
the first diagnosis, and chronic low back strain secondary to 
mild osteoarthritis of the lumbar spine, not secondary to the 
first diagnosis.

The examiner noted that the veteran had a severe neck 
condition that was manifested by findings on his MRI and this 
examination that most likely began with his motor vehicle 
accident in 1987.  Due to there being no anatomical 
relationship between the neck and the upper and lower back, 
the veteran's symptoms of back pain, which radiated to his 
lower extremities were not secondary to his cervical spine.  
The fact that the veteran complained of diffuse pain to 
different parts of his body that he claimed were secondary to 
his neck, means they were most likely secondary to other 
conditions and not related to his neck.  He had the 
characteristic signs of fibromyalgia.

III.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  Under 38 C.F.R. § 4.2 
(2004), it requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  Under 38 C.F.R. § 4.7 (2004), it 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to veteran will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  38 
C.F.R. § 19.5 (2003) (Board is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA). 

The veteran was originally granted service connection for 
residuals of a thoracic back strain, chronic, with traumatic 
arthritis in January 1985, shortly after service.  The RO 
assigned a 10 percent evaluation, effective September 14, 
1984.  In August 1985, the RO reclassified the disability as 
traumatic arthritis, cervical spine, with residuals of 
thoracic back strain and granted a 20 percent evaluation, 
effective September 14, 1984.  In The RO received his claim 
for an increased rating in April 2000.  He was granted a 
40 percent evaluation in the August 2000 rating decision on 
appeal.  

In the August 2000 rating decision, the RO evaluated the 
veteran's cervical spine disability under Diagnostic Codes 
5010 and 5293.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, arthritis due to trauma is to be rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis was rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which pertains to intervertebral disc syndrome, and 
under the criteria in effect prior to September 23, 2002, the 
disability was rated using the following criteria: severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief warrants a 40 percent disability rating; 
and pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease - unfavorable 
ankylosis of the entire spine warrants a 100 evaluation.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.  Unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 
40 percent disability rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes is as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent disability 
rating is assigned.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2004).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

IV.  Analysis

Reviewing the evidence subsequent to the April 11, 2000 
claim, and under the criteria prior to September 23, 2002, 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 40 percent for the veteran's cervical 
spine disability.  There is no evidence that the veteran's 
intervertebral disc syndrome is pronounced with symptoms of 
sciatic neuropathy, demonstrable muscle spasm, or absent 
ankle jerk.  While the veteran complained of constant pain 
with little to no relief, the July 2002 examiner noted that 
there were no signs of this constant pain during the 
examination.  Furthermore, the February 2004 VA examiner 
attributed much of the veteran's complaints of pain to 
conditions other than his cervical spine disability.  
Specifically, he noted that the veteran complained of pain in 
areas of the body that had no anatomical relation to the 
cervical spine.  He opined the veteran instead suffered from 
fibromyalgia.  Therefore, a higher rating under Diagnostic 
Code 5293 would not be warranted.  Further, under Diagnostic 
Code 5290, severe limitation of motion of the cervical spine 
warrants a maximum 30 percent scheduler evaluation.  This is 
the maximum rating allowable under this diagnostic code.  A 
higher disability evaluation for the cervical spine 
disability would therefore not be available. 

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran certainly complained of pain associated 
with his cervical spine disability, the Board does not find 
that the disability attributable to the cervical spine 
problem alone, resulted in functional disability in excess of 
that contemplated in the 40 percent rating already assigned.  
While the February 2004 VA examiner noted the veteran would 
experience further limitation of motion upon flare-ups, he 
attributed most of the veteran's complaints of pain to 
conditions other than those related to his service-connected 
cervical spine disability.  Further, as noted above, the 
examiner opined that the veteran overreacted in his response 
to the range of motion study.  Therefore, the Board accords 
less probative value to the veteran's complaints of pain.  
The Board does not find that a rating in excess of 40 percent 
is warranted for the veteran's cervical spine disability on 
the basis of functional disability, under the criteria in 
effect prior to September 23, 2002.

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002 through 
September 25, 2003 or the criteria in effect beginning on 
September 26, 2003.

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  On review of the 
claims folder, there is no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period.  In fact, the veteran 
stated during his February 2004 VA examination that he had no 
periods of incapacity because he needed to work.  Therefore, 
the veteran's statements alone would establish no 
incapacitating episodes.  An evaluation in excess of 
40 percent, therefore, is not warranted based on the 
frequency of incapacitating episodes.

The aforementioned and discussed VA examination reports 
indicate some neurological manifestations affecting the left 
upper extremity, which may be associated with the veteran's 
cervical spine disability.  There were some signs of mild 
radiculopathy found during the February 2004 VA examination.  
Accordingly, the Board will evaluate the veteran's chronic 
neurological manifestations pursuant to Diagnostic Code 8512, 
lower radicular group.  The Board notes that the veteran 
testified at his hearing that he is right-handed; therefore, 
his major hand is the right hand.  Under Diagnostic Code 
8512, complete paralysis with all intrinsic muscles of the 
hand, and some or all of flexors of the wrist and fingers are 
paralyzed with substantial loss of use of the hand warrants a 
70 percent rating for the major arm and 60 percent for the 
minor arm.  Severe incomplete paralysis warrants a 50 percent 
disability rating for the major arm and 40 percent for the 
minor arm.  Moderate incomplete paralysis warrants a 
40 percent disability rating for the major arm and a 
30 percent rating for the minor arm.  Mild incomplete 
paralysis warrants a 20 percent disability rating in either 
arm.  The veteran testified at his hearing that he is right-
handed.

Evaluating the February 2004 VA examination report, the Board 
notes that the strength of the veteran's upper extremities 
was normal.  The examiner noted some signs of mild 
radiculopathy to the veteran's left upper extremity that were 
due to the veteran's neck, but did not discuss any observed 
paralysis.  Therefore, the Board finds that the veteran's 
minor arm would warrant no more than a 20 percent disability 
rating under Diagnostic Code 8512.  Under Diagnostic Code 
5290, the Board finds that while the veteran certainly had 
some limitation of motion of the cervical spine, it was not 
limited to the extent that a severe disability rating is 
warranted.  Instead, the veteran's limitation of motion of 
the cervical spine is more appropriately described as 
moderate and, therefore, would warrant a 20 percent 
disability rating.  This 20 percent combined with the 
20 percent under Diagnostic Code 8512, produces a combined 
val of 40 percent under 38 C.F.R. § 4.25, which does not 
exceed the veteran's current evaluation and would not provide 
the veteran with an increased evaluation.  

Further, under the criteria in effect beginning on September 
26, 2003, the Board notes that a 50 percent disability rating 
may not be assigned under the general rating formula because 
there is no evidence of unfavorable ankylosis of the entire 
cervical spine.  The veteran does not exhibit incapacitating 
episodes totaling 6 weeks a year or approximate any of the 
other criteria for a higher rating under the current 
criteria.  Therefore, under the criteria that became 
effective in September 2003, the veteran's disability would 
not warrant an evaluation in excess of 40 percent.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for service-connected cervical spine 
disability, and there is no objective evidence that the 
veteran's cervical spine disability, in and of itself, has 
caused marked interference with employment.  While the 
veteran testified during his February 2003 hearing that he 
lost a previous job due to his neck and back pain, he failed 
to submit evidence of this incident, despite being given 
ample opportunity to respond.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.

As the evidence preponderates against the claim for an 
increased rating for the veteran's traumatic arthritis of the 
cervical spine with residual thoracic back strain and 
degenerative disc narrowing, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine with residual thoracic back 
strain and degenerative disc narrowing, currently evaluated 
as 40 percent disabling, is denied.



____________________________________________
A. P. SIMPSON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


